ORDER

PER CURIAM.
RubinBrown, LLP appeals the judgment of the trial court denying its Motion to Compel Arbitration. The trial court held the Engagement Letters were invalid because the agent who acted on behalf of the City Lighting Products Group (“CLP”) lacked the authority to bind the corporation to arbitration, and CLP did not ratify the agreement to arbitrate.
We have reviewed the briefs of the parties and the record on appeal, and we find the trial court did not err in denying the Motion to Compel Arbitration as there was substantial uncontroverted evidence the agreement to arbitrate was invalid. An opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b) Mo.R.Civ.P.(2012).